20-01188-jlg Doc 1-13 Filed 06/20/20
       Case 1:19-cv-09365-AKH         Entered
                                Document      06/20/20
                                          5 Filed      21:15:49
                                                  10/21/19 Page 1Doc
                                                                 of 2 5 Notice
                                  Pg 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 In the Matter of the Application of DALIA
 GENGER to Remove Dalia Genger as Trustee of             SDNY Case No. 19-cv-9365 (UA)
 the Orly Genger 1993 Trust Established on
 Dec.13, 1993 by Arie Genger, grantor.

 ________________________________________

 Dalia Genger, trustee of The Orly Genger 1993
 Trust,
                                                         N.Y. Cty. Surrogate’s Court File
        Petitioner,                                      No.: 2008-0017/E

                - against -

 Orly Genger, Arie Genger, Glenclova Investment
 Company, TR Investors, LLC, New TR Equtiy I,
 LLC, New TR Equity II, LLC, Trans-Resources,
 Inc., Arnold Broser, David Broser, John Does 1-
 20, and Jane Does 1-20,

        Respondents.

                              STATEMENT UPON REMOVAL

              Pursuant to Rule 9027(e)(3), The Orly Genger 1993 Trust does not consent to

entry of final orders or judgment by a United States Bankruptcy Judge.

              The Orly Genger 1993 Trust will file a motion to remand this matter to

Surrogate’s Court and will oppose any motion to transfer to the Western District of Texas.


Dated: October 21, 2019                             Respectfully submitted,
       New York, NY
                                                    POLLOCK COHEN LLP

                                                    By: /s/ Adam Pollock
                                                        Adam Pollock
                                                    60 Broad St., 24th Fl.
                                                    New York, NY 10004
                                                    (212) 337-5361
                                                    Adam@PollockCohen.com
                                                    Attorneys for The Orly Genger 1993 Trust



                                                                                               1
20-01188-jlg Doc 1-13 Filed 06/20/20
       Case 1:19-cv-09365-AKH         Entered
                                Document      06/20/20
                                          5 Filed      21:15:49
                                                  10/21/19 Page 2Doc
                                                                 of 2 5 Notice
                                  Pg 2 of 2



To (via USPS First Class Mail):

       Andrew R. Kurland, Esq.
       Michael Paul Bowen, Esq.
       Kasowitz Benson Torres LLP
       1633 Broadway
       New York, NY 10019
       Counsel to the Bankruptcy Trustee
       John Dellaportas, Esq.
       Emmet Marvin & Martin LLP
       120 Broadway, 32nd Floor
       New York, NY 10271
       Counsel to Sagi Genger 1993 Trust & Sagi Genger
       Steven Riker, Esq.
       Law Office of Steven Riker
       One Grand Central Place, 46th Floor
       New York, NY 10165
       Guardian Ad Litem
       Chris Gartman, Esq.
       Hughes Hubbard & Reed LLP
       One Battery Park Plaza, 16th Floor
       New York, NY 10004
       Counsel to Arnold Broser and David Broser
       Natalie Bedoya McGinn, Esq.
       Gerald Greenberg, Esq.
       Gelber Schachter & Greenberg, P.A.
       1221 Brickell Avenue, Suite 2010
       Miami, FL 33131
       Counsel to Arie Genger
       John Boyle, Esq.
       Skadden, Arps, Slate, Meagher & Flom LLP
       4 Times Square
       New York, NY 10036
       Counsel to Glenclova Investment Company, TR Investors, LLC,
       New TR Equtiy I, LLC, New TR Equity II, LLC, Trans-Resources, Inc.




                                                                                 2
